UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53502 MARINE DRIVE MOBILE CORP. (formerly Sona Resources, Inc.) (Name of registrant as specified in its charter) Nevada 68-0676667 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 123 West NYE Ln., Ste. 129, Carson City NV (formerly 1278 Indiana #301, San Francisco, CA) (formerly 94107) (Address of Principal Executive Offices) (Zip Code) (415) 839-1055 (Registrant’s telephone number) Securities registered pursuant to Section12(b)of the Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES[ ] NOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES[ ] NOx Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESx NO[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large oaccelerated filer[ ] Accelerated ofiler[ ] Non-accelerated ofiler(do not check if smaller reporting company) [ ] Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES[ ] NOx The Company’s common stock was not actively traded as of the last business day of the Company’s most recently completed second fiscal quarter. As of February 19, 2012, there were outstanding 45,820,000shares of registrant’s common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred under Part IV. 2 EXPLANATORY NOTE The purpose of this Amendment No. 1 to Marine Drive Mobile Corp.’sAnnual Report on Form 10-K for the fiscal year ended September 30, 2012, filed with the Securities and Exchange Commission on February 19, 2013 (the “Form 10-K”), is to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the audited consolidated financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language); No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-KQ, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 3 PART IV ITEM 15 — EXHIBITS, FINANCIAL STATEMENT SCHEDULES (b) Exhibits Exhibit No. Description Share Exchange Agreement dated June 6, 2011 (incorporated by reference from registrant’s Current Report on Form 8-K, filed on June 9, 2011) Escrow Agreement dated September 12, 2011 (incorporated by reference from registrant’s Current Report on Form 8-K filed on September 13, 2011) Membership Interests Purchase Agreement with I Like A Deal, LLC, dated August 26, 2011 (incorporated by reference from registrant’s Current Report on Form 8-K/A filed on November 3, 2011) Certificate of Incorporation of the Registrant, including all amendments to date (incorporated by reference from registrant’s Registration Statement on Form SB-2 filed on January 31, 2008, Registration No. 333-148959) Articles of Incorporation (incorporated by reference from registrant’s Current Report on Form 8-K/A filed on December 2, 2011) By-laws (incorporated by reference from registrant’s Registration Statement on Form SB-2 filed on January 31, 2008, Registration No. 333-148959) Management Contract for Services with Andrew Strauss, dated September 12, 2011 (incorporated by reference from registrant’s Current Report on Form 8-K filed on September 13, 2011) Management Contract for Services with Brent Stafford, dated September 12, 2011 (incorporated by reference from registrant’s Current Report on Form 8-K filed on September 13, 2011) Management Contract for Services with Colin MacDonald, dated September 12, 2011 (incorporated by reference from registrant’s Current Report on Form 8-K filed on September 13, 2011) Management Contract for Services with Monika Sagar, dated September 12, 2011 (incorporated by reference from registrant’s Current Report on Form 8-K filed on September 13, 2011) Management Contract for Services with Barry Forward, dated September 12, 2011 (incorporated by reference from registrant’s Current Report on Form 8-K filed on September 13, 2011) Form of Stock Option Grant Notice (incorporated by reference from registrant’s Current Report on Form 8-K filed on September 13, 2011) 21 List of Subsidiaries (incorporated by reference from registrant's Annual Report onForm 10-K filed on February 19, 2013) Rule 13(a) — 14(a)/15(d) — 14(a) Certification (Principal Executive Officer) (incorporated by reference from registrant's Annual Report on Form 10-K filed on February 19, 2013) Rule 13(a) — 14(a)/15(d) — 14(a) Certification (Principal Financial Officer) (incorporated by reference from registrant's Annual Report on Form 10-K filed on February 19, 2013) 32 Section 1350 Certifications (incorporated by reference from registrant's Annual Report on Form 10-K filed on February 19, 2013) 101.INS XBRL Instance Document* 101.SCH XBRL Taxonomy Extension Schema Document* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* 101.LAB XBRL Taxonomy Extension Label Linkbase Document* 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document* 101.DEF XBRL Taxonomy Extension Definition Linkbase Document* *Filed herewith 4 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MARINE DRIVE MOBILE CORP. Dated: February 25, 2013 /s/ Colin MacDonald By: Colin MacDonald Its: President, Chief Executive Officer (Principal Executive Officer) Pursuant to requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Capacity Date /s/ Monika Sagar Chief Financial Officer, Secretary and Director February 25, 2013 Monika Sagar (Principal Financial Officer and Principal Accounting Officer) /s/ Ajeeta Pinheiro Director February 25, 2013 Ajeeta Pinheiro 5
